DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Summary
This is a Corrected Notice of Allowance to address the incomplete paragraph under the Reasons for Allowance section below (previously paragraph 10, now paragraph 11) as detailed in the attached Interview Summary. The entirety of the Notice of Allowance document mailed on November 16, 2021 is included herein. 
The Applicants arguments and claim amendments received in the After Final Consideration Program on October 28, 2021 is entered into the file. Currently, claims 1-21 and 36 are cancelled; claims 22, 25, 34, 35 and 41 are amended; resulting in claims 22-35 and 37-41 pending for examination.


Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 22 through 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome by Applicants 

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 8-19, filed October 28, 2021, with respect to claims 22-35 and 37-41 have been fully considered and are persuasive.  The previous rejections of the claims under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2011/0250412), Johnson et al. (US 2011/0250412) in view of Ohashi (US 2013/0224447), Johnson et al. (US 2011/0250412) in view of Weiss et al. (US 2005/0126414); over Poll et al. (US 4,718,963), Poll et al. (US 4,718,963) in view of Ohashi (US 2013/0224447); and over Zhang et al. (CN101570942 cited on IDS, Machine translation via EPO provided) in view of Poll et al. (US 4,718,963),  Zhang et al. (CN101570942 cited on IDS, Machine translation via EPO provided) in view of Poll et al. (US 4,718,963) and further in view of Tanabe et al. (US 2018/0340098) have been withdrawn. 
Please refer to the Reasons for Allowance section below for further explanation. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Diana DiBerardino on November 4, 2021.

The application has been amended as follows: 
Regarding claim 22, please make the following changes:
Line 12, please amend the phrase “the metal player” to say “the metal plating layer”.
Lines 16-17, please remove the limitation “each tri-layer piece has a size that is less than a size of the one or more geometric forms of the design layer;”. 


Reasons for Allowance
Claims 22-35 and 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.

The claimed invention of the instant application is directed to a sparkling fabric comprising the combination of features a laid out by independent claims 22 and 39. 
The sparkling fabric of independent claim 22 is comprised of a fabric substrate; a tri-layer adhered to the fabric substrate and distributed across the fabric substrate as a plurality of identifiable tri-layer pieces, with reach tri-layer piece being separate from each other tri-layer piece. Each of the tri-layer pieces of the sparkling fabric comprises an adhesive layer include adhesive that adheres the tri-layer to the fabric substrate, an 
The sparkling fabric of independent claim 39 is comprised of a fabric substrate and a tri-layer adhered to the fabric substrate, wherein the tri-layer is distributed across the fabric substrate as a plurality of identifiable tri-layer pieces, each tri-layer piece being separate from each other tri-layer piece. Each tri-layer piece comprises an adhesive layer including adhesive that adheres the tri-layer to the fabric substrate; an exposed design layer and a metal plating layer between the exposed design layer and the adhesive layer. The tri-layer is distributed across the fabric substrate such that the distribution of tri-layer pieces has a density on the order of 15-25 pieces per centimeter squared and a size of a tri-layer piece is less than 1 millimeter. 

The primary references to Johnson et al. (US 2011/0250412), Poll et al. (US 4,718,963), and Zhang et al. (CN101570942 cited on IDS, Machine translation via EPO provided) are viewed as the closed prior art to the claimed invention. 
Johnson et al. teaches a foiled article and method of forming the same, wherein the foiled article can be a variety of articles including but not limited to business cards, greeting cards, identification cards, gift cards, currency, labels, napkins, posters, stickers, awards, certificates, pocket calendars, passports, books, folders and the like 
Johnson et al. does not teach the combination of features required by independent claim 22, specifically that the tri-layer piece has a shape that corresponds to the adhesive of the tri-layer piece; that the foil area is sandwiched between the design layer and adhesive such that the foil area is entirely covered by the design area; that the exposed design layer is comprised of pieces of a design layer of sparkling foil paper; that the foil area is made up of an outer layer of sparkling foil paper; the tri-layer is distributed across the fabric substrate in a density of 15-25 pieces per centimeter squared and a size of a tri-layer piece is less than 1 millimeter as presented on pages 9 through 11 of the Applicants arguments. The foil area of Johnson et al. is shown to have a shape that corresponds to the printed indicia rather than the toner, and the foil area is not completely covered by the indicia but is exposed in many areas of the article. With respect to claim 39, Johnson et al. does not teach the density or size of the tri-layer pieces, which, as argued by the Applicant on page 11, are critical to obtain the 
Poll et al. teaches a method for producing a decorative material, wherein a decorative element (14) is applied to a fabric substrate (11), the decorative element (14) includes an adhesive layer (3) to bond the decorative element (14) to the fabric substrate (11), a synthetic layer of aluminum foil (7; metal plating layer), a melt adhesive layer (15), an effect layer (8; exposed design layer) and a protective layer (9) (Figure 1K, 2; col. 2 Ln. 10-col. 3 Ln. 43). The effect layer (8; exposed design layer) is a metallic effect layer that may include colors or interference colors, and covers the entire surface of the aluminum foil (7; metal plating layer) as shown by Figures 1K and 2 (col. 3 Ln. 19-30). The decorative material is formed by creating a die (1) with a die base (2) having raised areas (12) and depressed areas (13) areas which are shaped in accordance with the desired shape of the resultant decorative elements (14), and can be in any desired shape, including discrete individual elements such as round dots, squares, adjacent stipes, or large surface representations such as pictorial motifs executed in lines or in areas (col. 2 Ln. 10-51). As shown by the Figures, each of the decorative elements has the same shape as the adhesive layer (3) as shown at least by Figures 1K and 2. 
Poll et al. does not teach the combination of features required by independent claim 22, specifically, that the effect layer is comprised of pieces of a design layer of a sparkling foil paper, but rather a vacuum metallized layer, nor does the reference teach that the synthetic layer is comprised of pieces of an out layer of the sparkling foil paper, but rather is an epoxy resin or thermosetting varnish as presented by the Applicants 
Zhang et al. teaches a silk transfer foil used to change the monotonous color of the surface of silk product to give consumers a bright and gorgeous appearance, comprising a silk substrate (fabric substrate) and at transfer foil applied thereon, the transfer foil (tri-layer) is comprised of a connecting layer (adhesive layer) that adheres the transfer foil to the silk substrate (fabric substrate), an aluminum plating layer (metal plating layer) and a color layer (exposed design layer) ([0006-0028]).The connecting layer (adhesive layer) had a layer thickness of 1-2m, the aluminum plating layer has a thickness of 0.02-0.04m and the color layer has a thickness of 1-2m, resulting in an overall thickness of the transfer foil (tri-layer) to be 2.02-4.04m thick ([0016-0018]).
Zhang et al. does not teach the combination of features required by claim 22, specifically that the color layer is made up of pieces of a design layer of a sparkling foil paper of that the aluminum plating layer is made up of pieces of an outer layer of the sparkling foil paper. Zhang merely teaches that the color layer is comprised of binder, pigment, and auxiliary agent (see [0008,0025]) and that the aluminum plating layer is a layer of aluminum (see [0017]). With respect to claim 39, Zhang et al. does not teach the density or size of the tri-layer pieces, which, as argued by the Applicant on page 18, are critical to obtain the appearance of glitter without using glitter. There is no 

There is no suggestion or motivation to modify Zhang et al. to meet the limitations of the independent claims and the previously applied secondary references do not cure the deficiencies of Zhang et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785